446 F.2d 57
John RIDENOUR, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 26068.
United States Court of Appeals, Ninth Circuit.
July 29, 1971.

John Ridenour, in pro. per.
Richard K. Burke, U. S. Atty., Tucson, Ariz., for defendant-appellee.
Before MERRILL, KOELSCH and CHOY, Circuit Judges.
PER CURIAM:


1
The order denying relief under 28 U.S. C. § 2255 is affirmed. Petitioner's attack on the legality of his sentence under the Youth Corrections Act was decided adversely to him in Ridenour v. United States, 438 F.2d 1239 (9th Cir. 1971). His remaining contentions concerning the manner of the execution of his sentence are not cognizable under § 2255, which is available only to test the sentence imposed, not a sentence as it is being executed. Mordecai v. United States, 137 U.S.App.D.C. 198, 421 F.2d 1133, 1139-1140 (1969); Freeman v. United States, 103 U.S.App.D.C. 15, 254 F.2d 352, 353-354 (1969).


2
It is so ordered.